

117 HR 505 IH: Native American Education Opportunity Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 505IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo expand opportunity for Native American children through additional options in education, and for other purposes.1.Short titleThis Act may be cited as the Native American Education Opportunity Act.2.Native American education opportunity program(a)In generalPart B of title XI of the Education Amendments of 1978 (25 U.S.C. 2000 et seq.) is amended—(1)by redesignating section 1141 as section 1142; and(2)by inserting after section 1140 the following:1141.Funding of tribal-based education savings account programs(a)Program authorized(1)DisbursementsAt the request of Tribes, the Secretary of Education and the Secretary of the Interior shall, for the 2021–2022 school year and each subsequent school year, disburse amounts transferred under section 2101(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(a)(2)) for the fiscal year to such Tribes that administer education savings account programs to enable the Tribes to award grants to education savings accounts for ESA eligible students for such school year, in accordance with subsection (b).(2)ApplicabilityThis section shall apply with respect to ESA eligible students who have submitted their application for participation under this section to the Tribe of which the student is an enrolled member on or after January 1, 2021.(3)Account administrationA Tribe may enter into an agreement with a nonprofit entity for the administration of the accounts created through the Tribe’s education savings account program.(4)Required use of fundsFunds disbursed to a Tribe under this section shall be used to deposit $8,000 each year in the Tribal education savings accounts of ESA eligible students who have not yet attained a regular high school diploma or its recognized equivalent.(5)Permissible use of fundsFunds disbursed to a Tribe under this section may be used for—(A)private tutoring, including academic, Native language, or cultural tutoring;(B)costs of attendance at a private elementary school or secondary school recognized by the State, which may include a private school that has a religious mission;(C)private online learning programs;(D)services provided by a public elementary school or secondary school attended by the child on a less than full-time basis, including individual classes and extracurricular activities and programs;(E)textbooks, curriculum programs, or other instructional materials, including any supplemental materials required by a curriculum program, private school, private online learning program, or a public school, or any parent directed curriculum associated with K–12 education;(F)computer hardware or other technological devices that are used to help meet a student’s educational needs, except that such hardware or devices may not be purchased by a parent more than once in an 18-month period;(G)educational software and applications;(H)uniforms purchased for attendance at a private school recognized by the State;(I)fees for nationally standardized assessment exams, advanced placement exams, any exams related to college or university admission, or tuition or fees for preparatory courses for such exams;(J)fees for summer education programs and specialized after-school education programs (but not including after-school childcare);(K)educational services and therapies, including occupational, behavioral, physical, speech-language, and audiology therapies;(L)transportation to receive a service under paragraph (4);(M)costs of attendance at an institution of higher education;(N)costs associated with an apprenticeship or other vocational training program;(O)fees for State-recognized industry certification exams, and tuition or fees for preparatory courses for such exams;(P)contributions to a college savings account, which may include contributions to a qualified tuition program (as defined in section 529(b)(1)(A) of the Internal Revenue Code of 1986) or other prepaid tuition plan offered by a State; or(Q)any other educational expenses approved by the Secretary.(b)Disbursements(1)Annual disbursementsA Tribe that receives a disbursement amount under subsection (a) shall make semi-annual distributions of such amount to education savings accounts for ESA eligible students.(2)LimitationA Tribe shall allocate not more than 5 percent of the amount received per pupil under this section to the administration of the education savings account programs of the Tribe.(3)Roll over and remaining funds in an accountAmounts remaining in the Tribal education savings account of a student at the end of a school year shall remain available until expended for use in accordance with this section.(4)Terminition and return of fundsThe Tribal education savings account of a student shall terminate on—(A)the date on which the student enrolls in a public elementary school or secondary school on a full-time basis;(B)in the case of a student who is pursuing postsecondary education, the earlier of—(i)the date on which the student completes postsecondary education; or(ii)the date on which the student attains the age of 25 years;(C)in the case of a student who is an individual with a disability, the date on which the student attains the age of 26 years; or(D)in the case of an individual not described in subparagraphs (B) or (C), the earlier of—(i)the date on which the student attains the age of 25 years; or(ii)the expiration of any 2-year period during which funds in the account are not used in accordance with this section.(c)Compulsory attendance requirementsA State that receives funds under this title shall consider a child with a Tribal education savings account for a school year as meeting the State’s compulsory school attendance requirements for such school year.(d)Special ruleIn the case of a child with a Tribal education savings account who attends a public school on a less than full-time basis in a school year—(1)the child may not attend the public school free of charge; and(2)funds in the account, in an amount determined pursuant to an agreement between the parent of the child and the local educational agency concerned, shall be used to pay for the child’s costs of attendance at such school.(e)Tribal consultation(1)In generalBefore providing educational services to ESA eligible students, and on an annual basis thereafter, a participating educational service provider shall engage in consultation with appropriate tribal officials before providing educational services to ESA eligible students.(2)DocumentationThe participating educational service provider shall maintain in the provider’s records and provide to the Bureau of Indian Education a written affirmation signed by the appropriate officials of the participating tribes or tribal organizations approved by the tribes that the consultation required by this section has occurred. If such officials do not provide such affirmation within a reasonable period of time, the affected educational service provider shall forward documentation that such consultation has taken place to the Bureau of Indian Education.(3)Rule of constructionNothing in this section shall be construed to require the participating educational service provider to determine who are the appropriate officials.(4)LimitationConsultation required under this section shall not interfere with the timely approval and operation of participating educational service providers.(f)Rule of constructionA grant awarded to an ESA eligible student under this section shall be considered assistance to the student and shall not be considered assistance to a school that enrolls the ESA eligible student or any other educational service provider from which the ESA eligible student receives services. The amounts provided on behalf of an ESA eligible student under this section shall not be treated as income of the parent or the student for purposes of Federal tax laws or for determining eligibility for any other Federal program.(g)TerminationThe authority to carry out this section shall expire on the date that is 5 years after the date of the enactment of this Act.(h)DefinitionsIn this section:(1)Appropriate officialsThe term appropriate officials means—(A)tribal officials who are elected; or(B)appointed tribal leaders or officials designated in writing.(2)Educational service providerThe term educational service provider means an educational service provider that has entered into an agreement with a Tribe.(3)ESA eligible studentThe term ESA eligible student means an individual who is—(A)an elementary school or secondary school Tribal enrolled student who attended a school operated by the Bureau of Indian Education in the semester preceding the date on which the student first applies for participation in an education savings account program; or(B)a child who—(i)will be eligible to attend a school operated by the Bureau of Indian Education for kindergarten or any other elementary school grade in the next semester that will start after the date on which the student first applies for participation in an education savings account program; or(ii)will not be attending a school operated by the Bureau of Indian Education, receiving an education savings account from another Tribe, or attending a public elementary school or secondary school, while the student is participating in an education savings account program of a Tribe.(4)Education savings account programThe term education savings account program means a program administered by a Tribe in which the Tribe awards a grant to an account managed by the Tribe or a nonprofit entity on behalf of a parent of an elementary school or secondary school student from which the parent may purchase goods and services needed for the education of the student.(5)Nonprofit entity definedIn this paragraph, the term nonprofit entity means an entity that is described in the section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(6)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)TribeThe term Tribe means any recognized Indian tribe included on the current list published by the Secretary under section 104 of the Federally Recognized Indian Tribe Act of 1994 (25 U.S.C. 5131)..(b)Conforming amendmentSection 1126(c) of the Education Amendments of 1978 (25 U.S.C. 2006(c)) is amended by striking section 1141(12) and inserting section 1142(12).3.Amendments to the Elementary and Secondary Education Act of 1965Section 2101(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(a)) is amended at the end by inserting the following new paragraph:(3)one-half of one percent for Tribes that administer education savings account programs under section 1141 of part B of title XI of the Education Amendments of 1978 (25 U.S.C. 2000 et seq.)..4.Charter schools authorized(a)In generalThe Bureau of Indian Education is authorized to approve and fund a Bureau-Funded Charter School at any school operated or funded by the Bureau of Indian Education.(b)Use of bureau facilitiesTribes are authorized to use existing Bureau of Indian Education facilities for the operation, management, and expansion of grades in Bureau-funded charter schools, as defined in section 4(d)(1).(c)Use of fundsFunds dispersed to tribes under this section may be used for subcontracts with a tribal organization or developer to manage or operate Bureau-funded charter schools.(d)DefinitionsIn this section:(1)Bureau-funded charter schoolThe term Bureau-Funded Charter School means a school that—(A)is approved by the Tribal government where the school operates and is approved and funded by the Bureau of Indian Education;(B)is exempt from significant Federal, State, or local rules that inhibit the flexible operation and management of Bureau-funded schools, but not from any rules relating to the other requirements of this paragraph;(C)is created by a developer as a Bureau-funded school, or is adapted by a developer from an existing Bureau-funded school;(D)operates in pursuit of a specific set of educational objectives determined by the school’s developer and agreed to by each Tribe served and the Bureau of Indian Education;(E)provides a program of elementary or secondary education, or both;(F)is not affiliated with a sectarian school or religious institution;(G)does not charge tuition;(H)complies with the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 1232g of this title (commonly referred to as the Family Educational Rights and Privacy Act of 1974), and part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.);(I)is a school to which parents choose to send their children, and that—(i)admits students on the basis of a lottery, consistent with section 4303(c)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221b(c)(3)(A)), if more students apply for admission than can be accommodated; or(ii)automatically enrolls students who are enrolled in the immediate prior grade level of Bureau-funded schools and, for any additional student openings or student openings created through regular attrition in student enrollment in the affiliated charter school and the enrolling school, admits students on the basis of a lottery as described in clause (i);(J)agrees to comply with the same Federal audit requirements as do other Bureau-funded schools, unless such Federal audit requirements are waived by the Bureau of Indian Education;(K)meets all applicable Federal health and safety requirements;(L)operates in accordance with Federal law;(M)has a written performance contract with the Bureau of Indian Education that includes a description of how student performance will be measured in charter schools pursuant to assessments that are required of other schools and pursuant to any other assessments mutually agreeable to the Bureau of Indian Education, tribe(s) served, and the charter school; and(N)may serve students in early childhood education programs.(2)DeveloperThe term developer means an individual or group of individuals (including a public, private, or tribal nonprofit organization), which may include teachers, administrators and other school staff, parents, or other members of the local community in which a charter school project will be carried out.5.GAO studyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a review of the implementation of the programs established by this Act during the preceding 3-year period, including any factors impacting increased participation in education savings account programs established pursuant to the amendments made by this Act;(2)submit a report describing the results of the review under paragraph (1) to—(A)the Committee on Indian Affairs of the Senate; and(B)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources of the House of Representatives; and(3)make the report described in paragraph (2) publicly available.6.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision to other persons or circumstances, shall not be affected.